As filed with the Securities and Exchange Commission on May 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04255 NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer Neuberger Berman Advisers Management Trust c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Jeffery S. Puretz, Esq. Dechert LLP 1treet, N.W. Washington, D.C.20006 (Names and addresses of agents for service) Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”)(17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. MARCH 28, 2013 Schedule of InvestmentsBalanced Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (60.8%) Aerospace & Defense (1.7%) BE Aerospace, Inc. * HEICO Corp. Precision Castparts Corp. Beverages (0.7%) Beam, Inc. Monster Beverage Corp. * Biotechnology (2.5%) Alexion Pharmaceuticals, Inc. * ARIAD Pharmaceuticals, Inc. * BioMarin Pharmaceutical, Inc. * Cepheid, Inc. * Medivation, Inc. * Onyx Pharmaceuticals, Inc. * Building Products (0.7%) Fortune Brands Home & Security, Inc. * Capital Markets (1.6%) Affiliated Managers Group, Inc. * Raymond James Financial, Inc. Chemicals (1.5%) Airgas, Inc. Ashland, Inc. Commercial Services & Supplies (1.3%) Stericycle, Inc. * Communications Equipment (0.5%) Aruba Networks, Inc. * Containers & Packaging (0.4%) Packaging Corp. of America Distributors (0.3%) LKQ Corp. * Diversified Financial Services (0.9%) IntercontinentalExchange, Inc. * Electrical Equipment (2.8%) AMETEK, Inc. Generac Holdings, Inc. Roper Industries, Inc. Electronic Equipment, Instruments & Components (1.1%) Trimble Navigation Ltd. * Energy Equipment & Services (2.0%) Cameron International Corp. * Core Laboratories NV Oceaneering International, Inc. Oil States International, Inc. * Food & Staples Retailing (1.2%) PriceSmart, Inc. Whole Foods Market, Inc. Health Care Equipment & Supplies (0.9%) Cooper Cos., Inc. Intuitive Surgical, Inc. * Health Care Providers & Services (2.0%) Catamaran Corp. * Community Health Systems, Inc. DaVita HealthCare Partners, Inc. * Health Care Technology (1.5%) athenahealth, Inc. * Cerner Corp. * Hotels, Restaurants & Leisure (1.0%) Buffalo Wild Wings, Inc. * Starwood Hotels & Resorts Worldwide, Inc. Household Products (0.9%) Church & Dwight Co., Inc. Internet & Catalog Retail (0.4%) Expedia, Inc. Internet Software & Services (0.5%) Rackspace Hosting, Inc. * IT Services (1.6%) Alliance Data Systems Corp. * Cognizant Technology Solutions Corp. Class A * Life Sciences Tools & Services (0.7%) Illumina, Inc. * Machinery (1.7%) Cummins, Inc. Donaldson Co., Inc. Pall Corp. Media (1.5%) AMC Networks, Inc. Class A * Discovery Communications, Inc. Class A * Multiline Retail (0.7%) Dollar Tree, Inc. * Oil, Gas & Consumable Fuels (2.4%) Cabot Oil & Gas Corp. Concho Resources, Inc. * Denbury Resources, Inc. * Oasis Petroleum, Inc. * Pharmaceuticals (0.7%) Perrigo Co. Professional Services (2.0%) Advisory Board Co. * Towers Watson & Co. Class A Verisk Analytics, Inc. Class A * Real Estate Management & Development (0.9%) Jones Lang LaSalle, Inc. Road & Rail (2.5%) Canadian Pacific Railway Ltd. Hertz Global Holdings, Inc. * J.B. Hunt Transport Services, Inc. Kansas City Southern Semiconductors & Semiconductor Equipment (2.2%) Altera Corp. Avago Technologies Ltd. Cavium, Inc. * Microchip Technology, Inc. Software (6.0%) ANSYS, Inc. * Aspen Technology, Inc. * Citrix Systems, Inc. * Concur Technologies, Inc. * Informatica Corp. * MICROS Systems, Inc. * Red Hat, Inc. * Salesforce.com, Inc. * Splunk, Inc. * TIBCO Software, Inc. * Ultimate Software Group, Inc. * Specialty Retail (5.7%) Cabela's, Inc. * Dick's Sporting Goods, Inc. DSW, Inc. Class A O'Reilly Automotive, Inc. * PetSmart, Inc. Ross Stores, Inc. Tractor Supply Co. Urban Outfitters, Inc. * Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods (1.8%) Fifth & Pacific Cos., Inc. * Lululemon Athletica, Inc. * PVH Corp. Under Armour, Inc. Class A * Thrifts & Mortgage Finance (0.6%) Ocwen Financial Corp. * Trading Companies & Distributors (1.3%) Fastenal Co. United Rentals, Inc. * Wireless Telecommunication Services (2.1%) Crown Castle International Corp. * SBA Communications Corp.Class A * Total Common Stocks (Cost $5,865,808) See Notes to Schedule of Investments MARCH 28, 2013 Schedule of InvestmentsBalanced Portfolio (Unaudited) PRINCIPAL AMOUNT($) VALUE($)† U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (10.0%) U.S. Treasury Notes, 2.13%, due 11/30/14 U.S. Treasury Notes, 0.25%, due 2/28/14 & 9/15/15 U.S. Treasury Notes, 1.25%, due 8/31/15 U.S. Treasury Notes, 0.38%, due 3/15/15 – 3/15/16 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $1,501,563) Mortgage-Backed Securities (8.3%) Adjustable Mixed Balance (2.1%) Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.86%, due 5/25/34 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 2.71%, due 11/25/35 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.33%, due 6/19/34 µ Commercial Mortgage-Backed (2.5%) Bear Stearns Commercial Mortgage Securities, Inc., Ser. 2005-PWR8, Class AAB, 4.58%, due 6/11/41 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Class A2, 5.74%, due 3/15/49 µ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Class AAB, 5.33%, due 1/15/46 µ Credit Suisse Commercial Mortgage Trust, Ser. 2006-C3, Class A3, 5.80%, due 6/15/38 µ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2011-C3, Class A1, 1.87%, due 2/15/46 ñ Morgan Stanley Capital I Trust, Ser. 2011-C1, Class A1, 2.60%, due 9/15/47 ñ Morgan Stanley Capital I Trust, Ser. 2011-C3, Class A1, 2.18%, due 7/15/49 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C22, Class A3, 5.30%, due 12/15/44 µ WF-RBS Commercial Mortgage Trust, Ser. 2011-C2, Class A1, 2.50%, due 2/15/44 ñ Mortgage-Backed Non-Agency (0.8%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Fannie Mae (1.5%) Pass-Through Certificates, 3.00%, due 9/1/27 Pass-Through Certificates, 4.50%, due 4/1/39 Freddie Mac (1.4%) Pass-Through Certificates, 3.00%, due 1/1/27 Pass-Through Certificates, 4.50%, due 11/1/39 204,215 Total Mortgage-Backed Securities (Cost $1,258,742) Corporate Debt Securities (14.7%) Aerospace & Defense (0.1%) United Technologies Corp., Senior Unsecured Notes, 1.20%, due 6/1/15 Banks (3.9%) Bank of America Corp., Senior Unsecured Medium-Term Notes, 3.63%, due 3/17/16 Citigroup, Inc., Senior Unsecured Notes, 2.65%, due 3/2/15 Goldman Sachs Group, Inc., Senior Unsecured Medium-Term Notes, 1.60%, due 11/23/15 JPMorgan Chase & Co., Senior Unsecured Medium-Term Notes, 1.88%, due 3/20/15 Morgan Stanley, Senior Unsecured Notes, 1.75%, due 2/25/16 Wells Fargo & Co., Senior Unsecured Notes, 1.50%, due 7/1/15 Westpac Banking Corp., Senior Unsecured Notes, 1.85%, due 12/9/13 Westpac Banking Corp., Senior Unsecured Notes, 1.13%, due 9/25/15 Beverages (0.8%) Anheuser-Busch InBev Finance, Inc., Guaranteed Notes, 0.80%, due 1/15/16 Heineken NV, Senior Unsecured Notes, 0.80%, due 10/1/15 ñ Commercial Services (0.3%) ERAC USA Finance LLC, Guaranteed Notes, 2.25%, due 1/10/14 ñ ERAC USA Finance LLC, Guaranteed Notes, 1.40%, due 4/15/16 ñ Computers (0.3%) Hewlett-Packard Co., Senior Unsecured Notes, 2.20%, due 12/1/15 Diversified Financial Services (3.3%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 Caterpillar Financial Services Corp., Senior Unsecured Medium-Term Notes, 1.65%, due 4/1/14 Caterpillar Financial Services Corp., Senior Unsecured Medium-Term Notes, 1.13%, due 12/15/14 General Electric Capital Corp., Senior Unsecured Notes, 2.15%, due 1/9/15 Harley-Davidson Financial Services, Inc., Guaranteed Notes, 1.15%, due 9/15/15 ñ John Deere Capital Corp., Senior Unsecured Notes, 0.88%, due 4/17/15 Toyota Motor Credit Corp., Senior Unsecured Medium-Term Notes, 1.00%, due 2/17/15 Food (0.1%) Kraft Foods Group, Inc., Senior Unsecured Notes, 1.63%, due 6/4/15 Insurance (0.3%) Berkshire Hathaway Finance Corp., Guaranteed Notes, 1.50%, due 1/10/14 Internet (0.2%) Amazon.com, Inc., Senior Unsecured Notes, 0.65%, due 11/27/15 Media (1.8%) DIRECTV Holdings LLC, Guaranteed Notes, 4.75%, due 10/1/14 NBC Universal Media LLC, Senior Unsecured Notes, 2.10%, due 4/1/14 Time Warner Cable, Inc., Guaranteed Notes, 3.50%, due 2/1/15 Mining (0.2%) BHP Billiton Finance USA Ltd., Guaranteed Notes, 1.13%, due 11/21/14 Oil & Gas (0.5%) BP Capital Markets PLC, Guaranteed Notes, 1.70%, due 12/5/14 Marathon Oil Corp., Senior Unsecured Notes, 0.90%, due 11/1/15 Pharmaceuticals (1.3%) AbbVie, Inc., Guaranteed Notes, 1.20%, due 11/6/15 ñ Express Scripts Holding Co., Guaranteed Notes, 2.10%, due 2/12/15 McKesson Corp., Senior Unsecured Notes, 0.95%, due 12/4/15 Novartis Capital Corp., Guaranteed Notes, 2.90%, due 4/24/15 Zoetis, Inc., Senior Unsecured Notes, 1.15%, due 2/1/16 ñ Pipelines (0.3%) Enterprise Products Operating LLC, Guaranteed Notes, 1.25%, due 8/13/15 TransCanada PipeLines Ltd., Senior Unsecured Notes, 0.88%, due 3/2/15 Retail (0.4%) Home Depot, Inc., Senior Unsecured Notes, 5.25%, due 12/16/13 Telecommunications (0.9%) AT&T, Inc., Senior Unsecured Notes, 0.88%, due 2/13/15 Verizon Communications, Inc., Senior Unsecured Notes, 0.70%, due 11/2/15 Total Corporate Debt Securities (Cost $2,164,270) Asset-Backed Securities (5.1%) Ally Auto Receivables Trust, Ser. 2010-4, Class A3, 0.91%, due 11/17/14 Ally Auto Receivables Trust, Ser. 2011-1, Class A3, 1.38%, due 1/15/15 American Express Credit Account Master Trust, Ser. 2012-4, Class A, 0.44%, due 5/15/20 µ Ford Credit Auto Owner Trust, Ser. 2011-A, Class A3, 0.97%, due 1/15/15 Hyundai Auto Receivables Trust, Ser. 2011-A, Class A3, 1.16%, due 4/15/15 Mercedes-Benz Auto Receivables Trust, Ser. 2012-1, Class A2, 0.37%, due 3/16/15 Mercedes-Benz Auto Receivables Trust, Ser. 2011-1, Class A3, 0.85%, due 3/16/15 Nissan Auto Receivables Owner Trust, Ser. 2012-B, Class A2, 0.39%, due 4/15/15 SLM Student Loan Trust, Ser. 2006-5, Class A4, 0.38%, due 4/25/23 µ Total Asset-Backed Securities (Cost $768,826) NUMBER OF SHARES Short-Term Investments (0.9%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $142,736) Total Investments (99.8%) (Cost $11,701,945) ## Cash, receivables and other assets, less liabilities (0.2%) Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 28, 2013 Schedule of InvestmentsGrowth Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (98.8%) Aerospace & Defense (2.0%) BE Aerospace, Inc. * HEICO Corp. Beverages (1.3%) Beam, Inc. Monster Beverage Corp. * Biotechnology (4.0%) Alexion Pharmaceuticals, Inc. * ARIAD Pharmaceuticals, Inc. * BioMarin Pharmaceutical, Inc. * Cepheid, Inc. * Medivation, Inc. * Onyx Pharmaceuticals, Inc. * Building Products (1.1%) Fortune Brands Home & Security, Inc. * Capital Markets (3.0%) Affiliated Managers Group, Inc. * Raymond James Financial, Inc. Chemicals (2.5%) Airgas, Inc. Ashland, Inc. Commercial Services & Supplies (2.6%) Clean Harbors, Inc. * Stericycle, Inc. * Communications Equipment (0.6%) Aruba Networks, Inc. * Containers & Packaging (0.8%) Packaging Corp. of America Distributors (0.6%) LKQ Corp. * Diversified Financial Services (1.6%) IntercontinentalExchange, Inc. * Electrical Equipment (4.4%) AMETEK, Inc. Generac Holdings, Inc. Roper Industries, Inc. Electronic Equipment, Instruments & Components (1.7%) Trimble Navigation Ltd. * Energy Equipment & Services (3.2%) Cameron International Corp. * Core Laboratories NV Oceaneering International, Inc. Oil States International, Inc. * Food & Staples Retailing (1.9%) PriceSmart, Inc. Whole Foods Market, Inc. Health Care Equipment & Supplies (1.7%) Cooper Cos., Inc. Intuitive Surgical, Inc. * Health Care Providers & Services (3.4%) Catamaran Corp. * Community Health Systems, Inc. DaVita HealthCare Partners, Inc. * Health Care Technology (2.3%) athenahealth, Inc. * Cerner Corp. * Hotels, Restaurants & Leisure (1.6%) Buffalo Wild Wings, Inc. * Starwood Hotels & Resorts Worldwide, Inc. Household Products (1.2%) Church & Dwight Co., Inc. Internet & Catalog Retail (0.6%) Expedia, Inc. Internet Software & Services (0.7%) Rackspace Hosting, Inc. * IT Services (2.5%) Alliance Data Systems Corp. * Cognizant Technology Solutions Corp. Class A * Life Sciences Tools & Services (1.0%) Illumina, Inc. * Machinery (2.7%) Cummins, Inc. Donaldson Co., Inc. Pall Corp. Media (2.3%) AMC Networks, Inc. Class A * Discovery Communications, Inc. Class A * Multiline Retail (1.1%) Dollar Tree, Inc. * Oil, Gas & Consumable Fuels (3.9%) Cabot Oil & Gas Corp. Concho Resources, Inc. * Denbury Resources, Inc. * Oasis Petroleum, Inc. * Pharmaceuticals (1.1%) Perrigo Co. Professional Services (3.2%) Advisory Board Co. * Towers Watson & Co. Class A Verisk Analytics, Inc. Class A * Real Estate Management & Development (1.2%) Jones Lang LaSalle, Inc. Road & Rail (4.5%) Canadian Pacific Railway Ltd. Hertz Global Holdings, Inc. * J.B. Hunt Transport Services, Inc. Kansas City Southern Semiconductors & Semiconductor Equipment (3.7%) Altera Corp. Avago Technologies Ltd. Cavium, Inc. * Microchip Technology, Inc. Software (9.9%) ANSYS, Inc. * Aspen Technology, Inc. * Citrix Systems, Inc. * Concur Technologies, Inc. * Informatica Corp. * MICROS Systems, Inc. * Red Hat, Inc. * Salesforce.com, Inc. * Splunk, Inc. * TIBCO Software, Inc. * Ultimate Software Group, Inc. * Specialty Retail (9.1%) Cabela's, Inc. * Dick's Sporting Goods, Inc. DSW, Inc. Class A O'Reilly Automotive, Inc. * PetSmart, Inc. Ross Stores, Inc. Tractor Supply Co. Urban Outfitters, Inc. * Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods (3.1%) Fifth & Pacific Cos., Inc. * Lululemon Athletica, Inc. * PVH Corp. Under Armour, Inc. Class A * Thrifts & Mortgage Finance (1.0%) Ocwen Financial Corp. * Trading Companies & Distributors (2.2%) Fastenal Co. United Rentals, Inc. * Wireless Telecommunication Services (3.5%) Crown Castle International Corp. * SBA Communications Corp.Class A * Total Common Stocks (Cost $4,577,632) Short-Term Investments (1.2%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $91,725) Total Investments (100.0%) (Cost $4,669,357) ## Cash, receivables and other assets, less liabilities (0.0%) Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 28, 2013 Schedule of InvestmentsGuardian Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (98.3%) Auto Components (2.1%) BorgWarner, Inc. * Beverages (6.9%) Anheuser-Busch InBev NV ADR Coca-Cola Co. Biotechnology (1.2%) Biogen Idec, Inc. * Capital Markets (4.3%) BlackRock, Inc. Lazard Ltd. Class A Chemicals (2.0%) Ecolab, Inc. Consumer Finance (4.2%) American Express Co. Diversified Financial Services (5.5%) CME Group, Inc. IntercontinentalExchange, Inc. * Electronic Equipment, Instruments & Components (2.8%) National Instruments Corp. Energy Equipment & Services (6.0%) Cameron International Corp. * Schlumberger Ltd. Food Products (1.9%) McCormick & Co., Inc. Health Care Equipment & Supplies (4.4%) C.R. Bard, Inc. Covidien PLC Household Durables (3.8%) Newell Rubbermaid, Inc. Household Products (3.3%) Procter & Gamble Co. Industrial Conglomerates (8.0%) 3M Co. Danaher Corp. Industrial Gases (1.9%) Praxair, Inc. Insurance (8.1%) Berkshire Hathaway, Inc. Class B * Progressive Corp. Internet Software & Services (3.0%) Google, Inc. Class A * IT Services (1.4%) MasterCard, Inc. Class A Machinery (1.9%) Pall Corp. Media (2.7%) Scripps Networks Interactive, Inc. Class A Multiline Retail (1.9%) Target Corp. Oil, Gas & Consumable Fuels (3.3%) BG Group PLC Pharmaceuticals (3.0%) Roche Holding AG Road & Rail (2.0%) J.B. Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment (9.8%) Altera Corp. Texas Instruments, Inc. Specialty Retail (1.0%) Autozone, Inc. * Trading Companies & Distributors (1.9%) W.W. Grainger, Inc. Total Common Stocks (Cost $59,236,837) Short-Term Investments (1.8%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $1,615,675) Total Investments (100.1%) (Cost $60,852,512) ## Liabilities, less cash, receivables and other assets [(0.1%)] Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 28, 2013 Schedule of InvestmentsInternational Equity Portfoliob (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (97.8%) Australia (1.9%) Brambles Ltd. CSL Ltd. Iluka Resources Ltd. Imdex Ltd. Belgium (1.0%) Colruyt SA Canada (7.0%) Cenovus Energy, Inc. Corus Entertainment, Inc., B Shares Dollarama, Inc. Home Capital Group, Inc. MacDonald, Dettwiler & Associates Ltd. New Gold, Inc. * Silver Wheaton Corp. Chile (0.9%) Sociedad Quimica y Minera de Chile SA ADR China (3.0%) China Liansu Group Holdings Ltd. China Mobile Ltd. ADR Industrial & Commercial Bank of China Ltd., H Shares Denmark (1.8%) Sydbank A/S * Tryg A/S France (7.0%) Arkema SA Eutelsat Communications SA Pernod-Ricard SA Rexel SA Sanofi Sodexo Germany (7.1%) Brenntag AG Continental AG Deutsche Boerse AG Fresenius Medical Care AG & Co. Gerresheimer AG * Linde AG Volkswagen AG, Preference Shares Indonesia (0.9%) PT Bank Mandiri (Persero)Tbk Ireland (0.8%) DCC PLC Israel (1.9%) Bezeq Israeli Telecommunication Corp. Ltd. Check Point Software Technologies Ltd. * Japan (15.5%) FANUC Corp. Jupiter Telecommunications Co. Ltd. KANSAI PAINT Co. Ltd. 49 Kenedix Realty Investment Corp. KEYENCE Corp. Nihon Kohden Corp. PIGEON Corp. Pola Orbis Holdings, Inc. SMC Corp. SOFTBANK Corp. SUGI HOLDINGS Co. Ltd. Sundrug Co. Ltd. TOYOTA MOTOR Corp. Korea (1.8%) Samsung Electronics Co. Ltd. GDR Netherlands (6.1%) Akzo Nobel NV ASML Holding NV Koninklijke Ahold NV Nutreco NV Unilever NV Nigeria (0.7%) Afren PLC * Norway (2.8%) DnB ASA Norwegian Property ASA ProSafe SE Russia (1.5%) NovaTek OAO GDR Sberbank of Russia ADR Singapore (2.0%) Jardine Matheson Holdings Ltd. United Overseas Bank Ltd. Sweden (3.4%) Autoliv, Inc. Elekta AB, B Shares Nordea Bank AB Telefonaktiebolaget LM Ericsson, B Shares Switzerland (13.6%) Bucher Industries AG Givaudan SA * Kaba Holding AG * Nestle SA Novartis AG Partners Group Holding AG Roche Holding AG SGS SA Sika AG Sulzer AG Turkey (0.5%) Sinpas Gayrimenkul Yatirim Ortakligi A/S United Kingdom (16.6%) Amlin PLC BG Group PLC BHP Billiton PLC Bunzl PLC Diploma PLC Experian PLC ICAP PLC Informa PLC Mitie Group PLC Petrofac Ltd. Reed Elsevier PLC Rio Tinto PLC RPS Group PLC SABMiller PLC Subsea 7 SA Synergy Health PLC Tullow Oil PLC Willis Group Holdings PLC Total Common Stocks (Cost $16,545,222) Exchange Traded Funds (1.2%) ProShares UltraShort Yen (Cost $202,223) * Short-Term Investments (1.5%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $295,076) Total Investments (100.5%) (Cost $17,042,521) ## Liabilities, less cash, receivables and other assets [(0.5%)] Total Net Assets (100.0%) See Notes to Schedule of Investments SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY International Equity Portfolio (Unaudited)b Industry Value† Percentage of Net Assets Chemicals $ 8.2% Commercial Banks 6.0% Media 6.0% Machinery 5.5% Metals & Mining 4.7% Food & Staples Retailing 4.7% Trading Companies & Distributors 4.3% Food Products 4.3% Pharmaceuticals 4.0% Insurance 3.7% Energy Equipment & Services 3.4% Oil, Gas & Consumable Fuels 3.3% Commercial Services & Supplies 3.3% Semiconductors & Semiconductor Equipment 2.6% Health Care Equipment & Supplies 2.4% Professional Services 2.2% Software 2.2% Electronic Equipment, Instruments & Components 2.1% Wireless Telecommunication Services 2.0% Hotels, Restaurants & Leisure 1.9% Industrial Conglomerates 1.8% Automobiles 1.8% Auto Components 1.7% Real Estate Investment Trusts 1.7% Capital Markets 1.6% Beverages 1.6% Health Care Providers & Services 1.4% Exchange Traded Funds 1.2% Communications Equipment 1.1% Diversified Financial Services 1.1% Multiline Retail 1.1% Life Sciences Tools & Services 1.1% Household Products 1.0% Diversified Telecommunication Services 0.9% Building Products 0.8% Thrifts & Mortgage Finance 0.8% Personal Products 0.5% Biotechnology 0.5% Real Estate Management & Development 0.5% Short-Term Investments and Other Assets-Net 1.0% $ 100.0% MARCH 28, 2013 Schedule of InvestmentsLarge Cap Value Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (93.5%) Airlines (0.9%) United Continental Holdings, Inc. * Automobiles (1.0%) Ford Motor Co. Beverages (1.6%) Coca-Cola Co. Capital Markets (5.9%) Bank of New York Mellon Corp. Charles Schwab Corp. Goldman Sachs Group, Inc. Invesco Ltd. Chemicals (4.7%) LyondellBasell Industries NV Class A Monsanto Co. Mosaic Co. Commercial Banks (4.4%) Regions Financial Corp. Wells Fargo & Co. Zions Bancorporation Communications Equipment (1.3%) Cisco Systems, Inc. Computers & Peripherals (0.7%) SanDisk Corp. * Containers & Packaging (0.7%) Sealed Air Corp. Diversified Financial Services (7.4%) Citigroup, Inc. CME Group, Inc. J.P. Morgan Chase & Co. Diversified Telecommunication Services (2.2%) AT&T, Inc. Verizon Communications, Inc. Electric Utilities (3.5%) Duke Energy Corp. Exelon Corp. PPL Corp. Electrical Equipment (0.9%) Emerson Electric Co. Energy Equipment & Services (5.3%) Diamond Offshore Drilling, Inc. Halliburton Co. Schlumberger Ltd. Food Products (1.1%) Archer-Daniels-Midland Co. Health Care Equipment & Supplies (2.1%) Boston Scientific Corp. * Zimmer Holdings, Inc. Health Care Providers & Services (2.9%) Aetna, Inc. Cigna Corp. UnitedHealth Group, Inc. Household Products (2.0%) Procter & Gamble Co. Industrial Conglomerates (2.0%) General Electric Co. Insurance (4.8%) American International Group, Inc. * Lincoln National Corp. Reinsurance Group of America, Inc. Internet Software & Services (1.2%) Yahoo! Inc. * IT Services (2.2%) Global Payments, Inc. IBM Corp. Machinery (4.1%) Cummins, Inc. Dover Corp. Joy Global, Inc. PACCAR, Inc. Media (1.0%) Comcast Corp. Class A Metals & Mining (4.5%) BHP Billiton Ltd. ADR Newmont Mining Corp. Nucor Corp. Multi-Utilities (0.8%) Dominion Resources, Inc. Multiline Retail (0.7%) Target Corp. Oil, Gas & Consumable Fuels (12.8%) Cabot Oil & Gas Corp. Chevron Corp. Exxon Mobil Corp. Pioneer Natural Resources Co. Range Resources Corp. Pharmaceuticals (5.2%) Johnson & Johnson Merck & Co., Inc. Road & Rail (1.1%) CSX Corp. Semiconductors & Semiconductor Equipment (1.4%) Altera Corp. Texas Instruments, Inc. Software (1.2%) Microsoft Corp. Oracle Corp. Specialty Retail (1.9%) Best Buy Co., Inc. Staples, Inc. Total Common Stocks (Cost $50,504,874) Short-Term Investments (9.7%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $6,160,273) Total Investments (103.2%) (Cost $56,665,147) ## Liabilities, less cash, receivables and other assets [(3.2%)] Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 28, 2013 Schedule of InvestmentsMid Cap Growth Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (99.2%) Aerospace & Defense (2.8%) BE Aerospace, Inc. * HEICO Corp. Precision Castparts Corp. Beverages (1.3%) Beam, Inc. Monster Beverage Corp. * Biotechnology (4.2%) Alexion Pharmaceuticals, Inc. * ARIAD Pharmaceuticals, Inc. * BioMarin Pharmaceutical, Inc. * Cepheid, Inc. * Medivation, Inc. * Onyx Pharmaceuticals, Inc. * Building Products (1.1%) Fortune Brands Home & Security, Inc. * Capital Markets (2.7%) Affiliated Managers Group, Inc. * Raymond James Financial, Inc. Chemicals (2.5%) Airgas, Inc. Ashland, Inc. Commercial Services & Supplies (2.6%) Clean Harbors, Inc. * Stericycle, Inc. * Communications Equipment (0.7%) Aruba Networks, Inc. * Containers & Packaging (0.8%) Packaging Corp. of America Distributors (0.6%) LKQ Corp. * Diversified Financial Services (1.4%) IntercontinentalExchange, Inc. * Electrical Equipment (4.4%) AMETEK, Inc. Generac Holdings, Inc. Roper Industries, Inc. Electronic Equipment, Instruments & Components (1.8%) Trimble Navigation Ltd. * Energy Equipment & Services (3.2%) Cameron International Corp. * Core Laboratories NV Oceaneering International, Inc. Oil States International, Inc. * Food & Staples Retailing (1.9%) PriceSmart, Inc. Whole Foods Market, Inc. Health Care Equipment & Supplies (1.6%) Cooper Cos., Inc. Intuitive Surgical, Inc. * Health Care Providers & Services (3.4%) Catamaran Corp. * Community Health Systems, Inc. DaVita HealthCare Partners, Inc. * Health Care Technology (2.3%) athenahealth, Inc. * Cerner Corp. * Hotels, Restaurants & Leisure (1.6%) Buffalo Wild Wings, Inc. * Starwood Hotels & Resorts Worldwide, Inc. Household Products (1.3%) Church & Dwight Co., Inc. Internet & Catalog Retail (0.6%) Expedia, Inc. Internet Software & Services (0.7%) Rackspace Hosting, Inc. * IT Services (2.5%) Alliance Data Systems Corp. * Cognizant Technology Solutions Corp. Class A * Life Sciences Tools & Services (1.2%) Illumina, Inc. * Machinery (2.9%) Cummins, Inc. Donaldson Co., Inc. Pall Corp. Media (2.4%) AMC Networks, Inc. Class A * Discovery Communications, Inc. Class A * Multiline Retail (1.1%) Dollar Tree, Inc. * Oil, Gas & Consumable Fuels (4.0%) Cabot Oil & Gas Corp. Concho Resources, Inc. * Denbury Resources, Inc. * Oasis Petroleum, Inc. * Pharmaceuticals (1.1%) Perrigo Co. Professional Services (3.1%) Advisory Board Co. * Towers Watson & Co. Class A Verisk Analytics, Inc. Class A * Real Estate Management & Development (1.4%) Jones Lang LaSalle, Inc. Road & Rail (4.3%) Canadian Pacific Railway Ltd. Hertz Global Holdings, Inc. * J.B. Hunt Transport Services, Inc. Kansas City Southern Semiconductors & Semiconductor Equipment (3.7%) Altera Corp. Avago Technologies Ltd. Cavium, Inc. * Microchip Technology, Inc. Software (9.4%) ANSYS, Inc. * Aspen Technology, Inc. * Citrix Systems, Inc. * Concur Technologies, Inc. * Informatica Corp. * MICROS Systems, Inc. * Red Hat, Inc. * Salesforce.com, Inc. * Splunk, Inc. * TIBCO Software, Inc. * Ultimate Software Group, Inc. * Specialty Retail (9.0%) Cabela's, Inc. * Dick's Sporting Goods, Inc. DSW, Inc. Class A O'Reilly Automotive, Inc. * PetSmart, Inc. Ross Stores, Inc. Tractor Supply Co. Urban Outfitters, Inc. * Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods (3.0%) Fifth & Pacific Cos., Inc. * Lululemon Athletica, Inc. * PVH Corp. Under Armour, Inc. Class A * Thrifts & Mortgage Finance (1.0%) Ocwen Financial Corp. * Trading Companies & Distributors (2.2%) Fastenal Co. United Rentals, Inc. * Wireless Telecommunication Services (3.4%) Crown Castle International Corp. * SBA Communications Corp.Class A * Total Common Stocks (Cost $215,460,380) Short-Term Investments (0.4%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $1,203,015) Total Investments (99.6%) (Cost $216,663,395) ## Cash, receivables and other assets, less liabilities (0.4%) Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 28, 2013 Schedule of InvestmentsMid Cap Intrinsic Value Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (95.7%) Aerospace & Defense (5.9%) General Dynamics Corp. Rockwell Collins, Inc. Spirit Aerosystems Holdings, Inc. Class A * Auto Components (1.2%) Lear Corp. Capital Markets (2.6%) State Street Corp. Chemicals (2.3%) Agrium, Inc. Ashland, Inc. Commercial Banks (6.0%) BankUnited, Inc. BB&T Corp. Comerica, Inc. Huntington Bancshares, Inc. Commercial Services & Supplies (9.6%) Avery Dennison Corp. Brink`s Co. Covanta Holding Corp. Republic Services, Inc. Tyco International Ltd. Construction & Engineering (2.3%) KBR, Inc. Electric Utilities (3.5%) NV Energy, Inc. Pinnacle West Capital Corp. Electronic Equipment, Instruments & Components (3.3%) Dolby Laboratories, Inc. Class A Flextronics International Ltd. * Energy Equipment & Services (1.9%) Cameron International Corp. * Food & Staples Retailing (6.2%) CVS Caremark Corp. Safeway, Inc. Health Care Equipment & Supplies (4.6%) Covidien PLC Zimmer Holdings, Inc. Health Care Providers & Services (5.1%) Cardinal Health, Inc. Humana, Inc. Omnicare, Inc. Health Care Technology (0.1%) Allscripts Healthcare Solutions, Inc. * Independent Power Producers & Energy Traders (1.6%) AES Corp. IT Services (7.6%) Amdocs Ltd. Fidelity National Information Services, Inc. VeriFone Systems, Inc. * Western Union Co. Machinery (2.3%) ITT Corp. Media (1.1%) Cablevision Systems Corp. Class A Multi-Utilities (3.5%) CenterPoint Energy, Inc. Sempra Energy Multiline Retail (1.7%) Kohl's Corp. Oil, Gas & Consumable Fuels (3.5%) Devon Energy Corp. Energy Transfer Partners L.P. Southwestern Energy Co. * Pharmaceuticals (2.0%) Hospira, Inc. * Real Estate Investment Trusts (2.9%) Corrections Corporation of America Starwood Property Trust, Inc. Software (6.8%) BMC Software, Inc. * Nuance Communications, Inc. * Symantec Corp. * Specialty Retail (6.1%) Best Buy Co., Inc. Express, Inc. * Staples, Inc. Thrifts & Mortgage Finance (2.0%) People's United Financial, Inc. Total Common Stocks (Cost $105,376,529) Short-Term Investments (3.8%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $5,171,374) Total Investments (99.5%) (Cost $110,547,903) ## Cash, receivables and other assets, less liabilities (0.5%) Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 28, 2013 Schedule of InvestmentsShort Duration Bond Portfolio (Unaudited) PRINCIPAL AMOUNT($) VALUE($)† U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (4.4%) U.S. Treasury Notes, 0.38%, due 3/15/16 U.S. Treasury Notes, 2.13%, due 11/30/14 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $9,696,995) Mortgage-Backed Securities (31.3%) Adjustable Jumbo Balance (0.9%) Merrill Lynch Mortgage Investors Trust, Ser. 2005-A1, Class 2A1, 2.70%, due 12/25/34 µ Adjustable Mixed Balance (2.8%) Countrywide Home Loan Mortgage Pass-Through Trust, Ser. 2006-HYB5, Class 2A1, 2.83%, due 9/20/36 µ Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 2.86%, due 5/25/34 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 2.71%, due 11/25/35 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.33%, due 6/19/34 µ Commercial Mortgage-Backed (16.4%) Bear Stearns Commercial Mortgage Securities, Inc., Ser. 2005-PWR8, Class AAB, 4.58%, due 6/11/41 Citigroup Commercial Mortgage Trust, Ser. 2006-C4, Class A2, 5.74%, due 3/15/49 µ Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2006-CD2, Class AAB, 5.33%, due 1/15/46 µ Commercial Mortgage Pass-Through Certificates, Ser. 2003-LB1A, Class C, 4.23%, due 6/10/38 Credit Suisse Commercial Mortgage Trust, Ser. 2006-C3, Class A3, 5.80%, due 6/15/38 µ GMAC Commercial Mortgage Securities, Inc., Ser. 2004-C3, Class AAB, 4.70%, due 12/10/41 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2011-C3, Class A1, 1.87%, due 2/15/46 ñ LB-UBS Commercial Mortgage Trust, Ser. 2003-C7, Class C, 5.45%, due 7/15/37 µ Morgan Stanley Capital I Trust, Ser. 2011-C1, Class A1, 2.60%, due 9/15/47 ñ Morgan Stanley Capital I Trust, Ser. 2011-C3, Class A1, 2.18%, due 7/15/49 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C6, Class D, 5.13%, due 8/15/35 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C22, Class A3, 5.30%, due 12/15/44 µ WF-RBS Commercial Mortgage Trust, Ser. 2011-C2, Class A1, 2.50%, due 2/15/44 ñ Mortgage-Backed Non-Agency (2.0%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP2, Class 1A4, 8.50%, due 3/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Fannie Mae (5.2%) Fannie Mae Grantor Trust, Ser. 2003-T4, Class 1A, 0.42%, due 9/26/33 µ Pass-Through Certificates, 3.00%, due 9/1/27 Pass-Through Certificates, 4.50%, due 5/1/41 Freddie Mac (4.0%) Pass-Through Certificates, 10.00%, due 4/1/20 Pass-Through Certificates, 3.00%, due 1/1/27 Pass-Through Certificates, 4.50%, due 11/1/39 Total Mortgage-Backed Securities (Cost $70,188,901) Corporate Debt Securities (44.0%) Aerospace & Defense (0.2%) United Technologies Corp., Senior Unsecured Notes, 1.20%, due 6/1/15 Auto Manufacturers (1.0%) Daimler Finance N.A. LLC, Guaranteed Notes, 1.65%, due 4/10/15 ñ Banks (13.3%) American Express Centurion Bank, Guaranteed Notes, 0.88%, due 11/13/15 Bank of America Corp., Senior Unsecured Medium-Term Notes, 3.63%, due 3/17/16 Citigroup, Inc., Senior Unsecured Notes, 2.65%, due 3/2/15 Goldman Sachs Group, Inc., Senior Unsecured Notes, 5.25%, due 10/15/13 Goldman Sachs Group, Inc., Senior Unsecured Medium-Term Notes, 1.60%, due 11/23/15 JPMorgan Chase & Co., Senior Unsecured Medium-Term Notes, 1.88%, due 3/20/15 Morgan Stanley, Senior Unsecured Global Medium-Term Notes, 6.00%, due 5/13/14 Morgan Stanley, Senior Unsecured Notes, 1.75%, due 2/25/16 Sumitomo Mitsui Banking Corp., Bank Guaranteed Notes, 0.90%, due 1/18/16 Wells Fargo & Co., Senior Unsecured Notes, 1.50%, due 7/1/15 Westpac Banking Corp., Senior Unsecured Notes, 1.85%, due 12/9/13 Westpac Banking Corp., Senior Unsecured Notes, 1.13%, due 9/25/15 Beverages (2.1%) Anheuser-Busch InBev Finance, Inc., Guaranteed Notes, 0.80%, due 1/15/16 Heineken NV, Senior Unsecured Notes, 0.80%, due 10/1/15 ñ Commercial Services (0.9%) ERAC USA Finance LLC, Guaranteed Notes, 2.25%, due 1/10/14 ñ ERAC USA Finance LLC, Guaranteed Notes, 1.40%, due 4/15/16 ñ Computers (2.9%) Hewlett-Packard Co., Senior Unsecured Notes, 2.20%, due 12/1/15 IBM Corp., Senior Unsecured Notes, 0.88%, due 10/31/14 Diversified Financial Services (8.6%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 American Honda Finance Corp., Unsecured Notes, 1.00%, due 8/11/15 ñ Caterpillar Financial Services Corp., Senior Unsecured Medium-Term Notes, 1.65%, due 4/1/14 Caterpillar Financial Services Corp., Senior Unsecured Medium-Term Notes, 1.13%, due 12/15/14 General Electric Capital Corp., Senior Unsecured Notes, 5.90%, due 5/13/14 General Electric Capital Corp., Senior Unsecured Medium-Term Notes, 1.00%, due 1/8/16 Harley-Davidson Financial Services, Inc., Guaranteed Notes, 1.15%, due 9/15/15 ñ John Deere Capital Corp., Senior Unsecured Notes, 0.88%, due 4/17/15 Toyota Motor Credit Corp., Senior Unsecured Medium-Term Notes, 1.00%, due 2/17/15 Food (0.3%) Kraft Foods Group, Inc., Senior Unsecured Notes, 1.63%, due 6/4/15 Insurance (0.6%) Berkshire Hathaway Finance Corp., Guaranteed Notes, 1.50%, due 1/10/14 Internet (0.6%) Amazon.com, Inc., Senior Unsecured Notes, 0.65%, due 11/27/15 Media (4.5%) DIRECTV Holdings LLC, Guaranteed Notes, 4.75%, due 10/1/14 NBC Universal Media LLC, Senior Unsecured Notes, 2.10%, due 4/1/14 Time Warner Cable, Inc., Guaranteed Notes, 3.50%, due 2/1/15 Mining (0.6%) BHP Billiton Finance USA Ltd., Guaranteed Notes, 1.13%, due 11/21/14 Oil & Gas (0.3%) Marathon Oil Corp., Senior Unsecured Notes, 0.90%, due 11/1/15 Pharmaceuticals (3.7%) AbbVie, Inc., Guaranteed Notes, 1.20%, due 11/6/15 ñ Express Scripts Holding Co., Guaranteed Notes, 2.10%, due 2/12/15 McKesson Corp., Senior Unsecured Notes, 0.95%, due 12/4/15 Novartis Capital Corp., Guaranteed Notes, 2.90%, due 4/24/15 Zoetis, Inc., Senior Unsecured Notes, 1.15%, due 2/1/16 ñ Pipelines (0.8%) Enterprise Products Operating LLC, Guaranteed Notes, 1.25%, due 8/13/15 TransCanada PipeLines Ltd., Senior Unsecured Notes, 0.88%, due 3/2/15 Retail (1.4%) Home Depot, Inc., Senior Unsecured Notes, 5.25%, due 12/16/13 Telecommunications (2.2%) AT&T, Inc., Senior Unsecured Notes, 0.88%, due 2/13/15 AT&T, Inc., Senior Unsecured Notes, 0.90%, due 2/12/16 Verizon Communications, Inc., Senior Unsecured Notes, 0.70%, due 11/2/15 Total Corporate Debt Securities (Cost $95,986,480) Asset-Backed Securities (17.1%) Ally Auto Receivables Trust, Ser. 2010-4, Class A3, 0.91%, due 11/17/14 Ally Auto Receivables Trust, Ser. 2011-1, Class A3, 1.38%, due 1/15/15 American Express Credit Account Master Trust, Ser. 2012-4, Class A, 0.44%, due 5/15/20 µ Ford Credit Auto Owner Trust, Ser. 2011-A, Class A3, 0.97%, due 1/15/15 Hyundai Auto Receivables Trust, Ser. 2011-A, Class A3, 1.16%, due 4/15/15 Mercedes-Benz Auto Receivables Trust, Ser. 2012-1, Class A2, 0.37%, due 3/16/15 Mercedes-Benz Auto Receivables Trust, Ser. 2011-1, Class A3, 0.85%, due 3/16/15 Nissan Auto Receivables Owner Trust, Ser. 2012-B, Class A2, 0.39%, due 4/15/15 SLM Student Loan Trust, Ser. 2004-5, Class A4, 0.45%, due 1/25/21 µ SLM Student Loan Trust, Ser. 2006-5, Class A4, 0.38%, due 4/25/23 µ Soundview Home Equity Loan Trust, Ser. 2006-OPT3, Class 2A3, 0.37%, due 6/25/36 µ Total Asset-Backed Securities (Cost $38,047,548) Short-Term Investments (3.1%) U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (1.8%) U.S. Treasury Bills, 0.07%, due 8/1/13 a NUMBER OF SHARES Money Market Fund (1.3%) State Street Institutional Liquid Reserves Fund Institutional Class Total Short-Term Investments (Cost $6,978,869) Total Investments (99.9%) (Cost $220,898,793) ## Cash, receivables and other assets, less liabilities (0.1%) Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 28, 2013 Schedule of InvestmentsSmall Cap Growth Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (88.7%) Aerospace & Defense (3.1%) DigitalGlobe, Inc. * HEICO Corp. Air Freight & Logistics (1.2%) Echo Global Logistics, Inc. * Biotechnology (2.6%) Alkermes PLC * Cepheid, Inc. * Capital Markets (1.3%) WisdomTree Investments, Inc. * Chemicals (2.1%) American Vanguard Corp. Innospec, Inc. Commercial Banks (1.6%) SCBT Financial Corp. Commercial Services & Supplies (4.4%) Healthcare Services Group, Inc. InnerWorkings, Inc. * Tetra Tech, Inc. * Communications Equipment (2.5%) Aruba Networks, Inc. * Ixia * Construction Materials (1.6%) Caesar Stone Sdot Yam Ltd. * Diversified Financial Services (1.4%) Marlin Business Services Corp. Energy Equipment & Services (2.4%) Bristow Group, Inc. Forum Energy Technologies, Inc. * Food & Staples Retailing (2.5%) Natural Grocers by Vitamin Cottage, Inc. * PriceSmart, Inc. Health Care Equipment & Supplies (5.9%) DexCom, Inc. * Endologix, Inc. * ICU Medical, Inc. * Insulet Corp. * Quidel Corp. * Health Care Providers & Services (4.6%) Acadia Healthcare Co., Inc. * Air Methods Corp. MWI Veterinary Supply, Inc. * Vanguard Health Systems, Inc. * Health Care Technology (1.1%) athenahealth, Inc. * Internet & Catalog Retail (2.5%) HomeAway, Inc. * Orbitz Worldwide, Inc. * Internet Software & Services (3.2%) Cornerstone OnDemand, Inc. * CoStar Group, Inc. * IT Services (3.8%) EPAM Systems, Inc. * InterXion Holding NV * MAXIMUS, Inc. Leisure Equipment & Products (1.2%) Brunswick Corp. Life Sciences Tools & Services (2.5%) Albany Molecular Research, Inc. * ICON PLC * Machinery (3.1%) Manitowoc Co., Inc. TriMas Corp. * Media (1.2%) Lions Gate Entertainment Corp. * Oil, Gas & Consumable Fuels (3.8%) Bonanza Creek Energy, Inc. * Kodiak Oil & Gas Corp. * Oasis Petroleum, Inc. * Pharmaceuticals (1.4%) Medicines Co. * Real Estate Management & Development (1.0%) Jones Lang LaSalle, Inc. Road & Rail (1.0%) Old Dominion Freight Line, Inc. * Semiconductors & Semiconductor Equipment (2.2%) Cavium, Inc. * Lattice Semiconductor Corp. * Software (11.1%) Accelrys, Inc. * Aspen Technology, Inc. * Bottomline Technologies, Inc. * CommVault Systems, Inc. * NetSuite, Inc. * QLIK Technologies, Inc. * Tyler Technologies, Inc. * Ultimate Software Group, Inc. * Specialty Retail (5.8%) Cabela's, Inc. * MarineMax, Inc. * Tile Shop Holdings, Inc. * Tractor Supply Co. Textiles, Apparel & Luxury Goods (5.4%) Fifth & Pacific Cos., Inc. * Tumi Holdings, Inc. * Trading Companies & Distributors (1.2%) H&E Equipment Services, Inc. Total Common Stocks (Cost $13,328,360) Short-Term Investments (2.0%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $347,529) Total Investments (90.7%) (Cost $13,675,889) ## Cash, receivables and other assets, less liabilities (9.3%) Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 28, 2013 Schedule of InvestmentsSocially Responsive Portfolio (Unaudited) NUMBER OF SHARES VALUE($)† Common Stocks (97.0%) Auto Components (2.0%) BorgWarner, Inc. * Biotechnology (1.1%) Biogen Idec, Inc. * Capital Markets (4.1%) BlackRock, Inc. Lazard Ltd. Class A Chemicals (1.8%) Ecolab, Inc. Commercial Services & Supplies (1.6%) Herman Miller, Inc. Consumer Finance (4.2%) American Express Co. Diversified Financial Services (5.3%) CME Group, Inc. IntercontinentalExchange, Inc. * Electronic Equipment, Instruments & Components (2.7%) National Instruments Corp. Energy Equipment & Services (2.7%) Cameron International Corp. * Food Products (7.8%) J.M. Smucker Co. McCormick & Co., Inc. Unilever NV Health Care Equipment & Supplies (5.9%) Becton, Dickinson & Co. Covidien PLC Household Durables (3.7%) Newell Rubbermaid, Inc. Household Products (3.2%) Procter & Gamble Co. Industrial Conglomerates (7.8%) 3M Co. Danaher Corp. Industrial Gases (1.8%) Praxair, Inc. Insurance (4.0%) Progressive Corp. Internet Software & Services (2.9%) Google, Inc. Class A * IT Services (1.4%) MasterCard, Inc. Class A Machinery (1.8%) Pall Corp. Media (2.6%) Scripps Networks Interactive, Inc. Class A Multiline Retail (1.9%) Target Corp. Oil, Gas & Consumable Fuels (7.1%) BG Group PLC Cimarex Energy Co. Noble Energy, Inc. Pharmaceuticals (2.9%) Roche Holding AG Road & Rail (1.8%) J.B. Hunt Transport Services, Inc. Semiconductors & Semiconductor Equipment (9.7%) Altera Corp. Texas Instruments, Inc. Specialty Chemicals (0.7%) Novozymes A/S B Shares Specialty Retail (2.7%) O'Reilly Automotive, Inc. * Trading Companies & Distributors (1.8%) W.W. Grainger, Inc. Total Common Stocks (Cost $181,724,666) Short-Term Investments (3.7%) State Street Institutional Treasury Money Market Fund Institutional Class (Cost $9,290,100) Principal Amount Certificates of Deposit (0.1%) Self Help Credit Union, 0.50%, due 4/24/13 Self Help Credit Union, 0.50%, due 4/29/13 Total Certificates of Deposit (Cost $200,000) # Total Investments (100.8%) (Cost $191,214,766) ## Liabilities, less cash, receivables and other assets [(0.8%)] Total Net Assets (100.0%) See Notes to Schedule of Investments March 28, 2013 (UNAUDITED) Notes to Schedule of Investments † In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), all investments held by each of Neuberger Berman Balanced Portfolio (“Balanced”), Neuberger Berman Growth Portfolio (“Growth”), Neuberger Berman Guardian Portfolio (“Guardian”), Neuberger Berman International Equity Portfolio (“International Equity”), Neuberger Berman Large Cap Value Portfolio (“Large Cap Value”), Neuberger Berman Mid Cap Growth Portfolio (“Mid Cap Growth”), Neuberger Berman Mid Cap Intrinsic Value Portfolio (“Mid Cap Intrinsic Value”), Neuberger Berman Short Duration Bond Portfolio (“Short Duration Bond”), Neuberger Berman Small Cap Growth Portfolio (“Small Cap Growth”), and Neuberger Berman Socially Responsive Portfolio (“Socially Responsive”)(each individually a “Fund,” and collectively, the “Funds”)are carried at the value that Neuberger Berman Management LLC (“Management”) believes a Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in valuing the Funds’ investments, some of which are discussed below. Significant management judgment may be necessary to value investments in accordance with ASC 820. ASC 820 established a three-tier hierarchy of inputs to create a classification of value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The value of the Funds’ investments in equity securities and exchange traded funds, for which market quotations are readily available, is generally determined by Management by obtaining valuations from an independent pricing service based on the latest sale price quoted on a principal exchange or market for that security (Level 1 inputs). Securities traded primarily on the NASDAQ Stock Market are normally valued by a Fund at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. The value of the Funds’ investments in debt securities is determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include various considerations based on security type (generally Level 2 inputs). In addition to the consideration of yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions, the following is a description of other Level 2 inputs and related valuation techniques used by an independent pricing service to value certain types of debt securities of the Funds: Corporate Debt Securities. Inputs used to value corporate debt securities generally include relative credit information, observed market movements, sector news, spread to the U.S. Treasury market, and other market information which may include benchmark yields, reported trades, broker-dealer quotes, issuer spreads, benchmark securities, bids, offers, and reference data, such as market research publications, when available (“Other Market Information”). U.S. Treasury Securities. Inputs used to value U.S. Treasury securities generally include quotes from several inter-dealer brokers and Other Market Information. Asset-Backed Securities and Mortgage-Backed Securities. Inputs used to value asset-backed securities and mortgage-backed securities generally include models that consider a number of factors, which may include the following: prepayment speeds, cash flows, spread adjustments and Other Market Information. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Management has developed a process to periodically review information provided by independent pricing services for all types of securities. Certificates of Deposit are valued at amortized cost. Investments in investment companies are valued using the respective fund’s daily calculated net asset value per share (Level 2 inputs). If a valuation is not available from an independent pricing service, or if Management has reason to believe that the valuation received does not represent the amount a Fund might reasonably expect to receive on a current sale in an orderly transaction, the applicable Fund seeks to obtain quotations from principal market makers (generally considered Level 3 inputs). If such quotations are not readily available, the security is valued using methods the Neuberger Berman Advisers Management Trust’s Board of Trustees (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security based on Level 2 or 3 inputs, including available analyst, media or other reports, trading in futures or American Depositary Receipts (ADRs) and whether the issuer of the security being fair valued has other securities outstanding. The value of the Funds’ investments in foreign securities is generally determined using the same valuation methods and inputs as other Fund investments, as discussed above. Foreign security prices expressed in local currency values are translated from the local currency into U.S. dollars using the exchange rates as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that a Fund could expect to receive for those securities or on days when foreign markets are closed and U.S. markets are open. In each of these events, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors (Level 2 inputs). In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices a Fund could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security is next quoted or next trades. The following is a summary, categorized by Level, of inputs used to value the Funds’ investments as of March 28, 2013: Asset Valuation Inputs Balanced Level 1 Level 2 Level 3 Total Investments: Common Stocks^ $- $- U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government - - Mortgage-Backed Securities^ - - Corporate Debt Securities^ - - Asset-Backed Securities - - Short-Term Investments - - Total Investments - Growth Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Guardian Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - International Equity Investments: Common Stocks^ - - Exchange Traded Funds - - Short-Term Investments - - For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Total Investments - Large Cap Value Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Mid Cap Growth Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Mid Cap Intrinsic Value Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Short Duration Bond Investments: U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government - - Mortgage-Backed Securities^ - - Corporate Debt Securities^ - - Asset-Backed Securities - - Short-Term Investments^ - - Total Investments - - Small Cap Growth Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Socially Responsive Investments: Common Stocks^ - - Short-Term Investments - - Certificates of Deposit - - Total Investments - ^The Schedule of Investments (and Summary Schedule of Investments by Industry for International Equity) provides information on the industry and/or country categorization for the portfolio. As of the period ending March 28, 2013, certain foreign equity securities were transferred from Level 2 to Level 1 as a result of the Funds’ procedures for valuing securities, as stated in the description of the valuation methods of foreign equity securities above.Based on beginning of period market values as of December 31, 2012, $5,453,767, $14,803,081 and $15,246,658 was transferred from Level 2 to Level 1 for Guardian, International Equity and Socially Responsive, respectively.As of the period ending March 28, 2013, the Funds had no transfers into or out of Level 3. # At cost, which approximates market value. ## At March 28, 2013, selected fund information on a U.S. federal income tax basis was as follows: Cost Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation (Depreciation) Balanced Growth Guardian - International Equity Large Cap Value Mid Cap Growth For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. Mid Cap Intrinsic Value Short Duration Bond Small Cap Growth Socially Responsive - * Security did not produce income during the last twelve months. ñ Securities were purchased under Rule 144A of the Securities Act of 1933, as amended (the “1933 Act”), or are private placements and, unless registered under the 1933 Act or exempted from registration, may only be sold to qualified institutional investors. These securities have been deemed by the investment manager to be liquid. At March 28, 2013, these securities amounted to $468,321 or 3.1% of net assets for Balanced and $ 24,310,841 or 11.0% of net assets for Short Duration Bond. a Interest rate represents discount rate at time of purchase, not coupon rate. b Effective May 1, 2013. Formerly International Portfolio through April 30, 2013. µ Floating rate securities are securities whose yields vary with a designated index or market rate.These securities are shown at their current rates as of March 28, 2013, and their final maturities. For information on the Funds’ significant accounting policies, please refer to the Funds’ most recent shareholder reports. REAL ESTATE PORTFOLIO The fund was not operational and had no assets at the close of the reporting period. INTERNATIONAL LARGE CAP PORTFOLIO The fund was not operational and had no assets at the close of the reporting period. Item 2. Controls and Procedures. (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (“1940 Act”)), as of a date within 90 days of the filing date of this document, the Chief Executive Officer and Treasurer and Principal Financial and Accounting Officer of the Registrant have concluded that such disclosure controls and procedures are effectively designed to ensure that information required to be disclosed by the Registrant on Form N-CSR and Form N-Q is accumulated and communicated to the Registrant’s management to allow timely decisions regarding required disclosure. (b) There were no significant changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits. The certifications required by Rule 30a-2(a) of the 1940 Act are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neuberger Berman Advisers Management Trust By:/s/ Robert Conti Robert Conti Chief Executive Officer Date: May 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: May 28, 2013 By: /s/ John M. McGovern John M. McGovern Treasurer and Principal Financial and Accounting Officer Date: May 28, 2013
